0 CONSOLIDATED STATEMENTS OF FINANCIAL POSITION [UNAUDITED] July 31 October 31 (thousands of U.S. dollars, except share amounts) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Notes receivable (Notes 6(b) and 6(c)) Inventories (Note 3) Income taxes recoverable Current portion of deferred tax assets Other current assets (Note 4) Assets of discontinued operations - Total current assets Property, plant and equipment, net Deferred tax assets Long-term investments (Note 5) Other long-term assets (Note 6) Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities (Note 7) Income taxes payable Current portion of long-term debt (Note 8) Current portion of deferred revenue Liabilities of discontinued operations - Total current liabilities Long-term debt (Note 8) Deferred revenue Other long-term liabilities Total liabilities Shareholders’ equity Common shares at par – Authorized shares: unlimited;Issued and outstanding shares:61,960,021 and 62,378,521, respectively; (Note 10) Additional paid-in capital Accumulated deficit Accumulated other comprehensive income (Note 17) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Commitments and contingencies (Note 20) The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF OPERATIONS [UNAUDITED] Three months ended July 31 Nine months ended July 31 (thousands of U.S. dollars, except per share amounts) Revenues $ Costs and expenses Direct cost of revenues Selling, general and administration Depreciation and amortization Restructuring (recovery) charges (Note 12) 41 Change in fair value of embedded derivatives (Note 11) Other expenses, net (Note 13) Total costs and expenses Operating income from continuing operations Interest expense Interest income Equity loss (Note 5(b)) - - - Income from continuing operations before income taxes Income tax expense (Note 14) Income from continuing operations Loss from discontinued operations, net of income taxes - - Net income (loss) $ Basic and diluted earnings (loss) per share (Note 9) - from continuing operations $ - from discontinued operations - - Basic and diluted earnings (loss) per share $ The accompanying notes form an integral part of these consolidated financial statements CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) [UNAUDITED] Three months ended July 31 Nine months ended July 31 (thousands of U.S. dollars) Net income (loss) $ Foreign currency translation Repurchase and cancellation of Common shares Unrealized (loss) gain on derivatives designated as cash flow hedges, net of tax of $11 (2011 - $nil) and $(54) (2011- $nil), respectively - - Reclassification of realized loss on derivatives designated as cash flow hedges, net of tax of $120 (2011 - $nil) and $7 (2011 - $nil), respectively - - Reclassification of realized foreign currency translation gain on divestitures - - - Unrealized (loss) gain on available-for-sale assets, net of tax of $nil (2011 - $nil) and $nil (2011 – $(82)), respectively - - - 1 Reclassification of realized gain on available-for-sale assets, net of tax of $nil (2011 - $nil) and $nil (2011 - $180), respectively - - - Pension liability adjustments, net of tax of $nil (2011 - $nil) and $nil (2011 - $nil), respectively - - - Other comprehensive (loss) income Comprehensive income (loss) $ The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF CASH FLOWS [UNAUDITED] Three months ended July 31 Nine months ended July 31 (thousands of U.S. dollars) Operating activities Net income (loss) $ Loss from discontinued operations, net of income taxes - - Income from continuing operations Adjustments to reconcile net income to cash provided by operating activities relating to continuing operations (Note 15): Items not affecting current cash flows Changes in operating assets and liabilities Cash provided by operating activities of continuing operations Cash used in operating activities of discontinued operations - - Cash provided by (used in) operating activities Investing activities Purchase of property, plant and equipment Decrease in restricted cash Proceeds on sale of long term investments - - - Cash (used in) provided by investing activities of continuing operations Cash used in investing activities of discontinued operations - - - Cash (used in) provided by investing activities Financing activities Payment of cash dividends Repurchase and cancellation of Common shares Cash used in financing activities of continuing operations Cash used in financing activities of discontinued operations - - - Cash used in financing activities Effect of foreign exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents during the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ The accompanying notes form an integral part of these consolidated financial statements. Notes to Consolidated Financial Statements [All amounts in thousands of U.S. dollars, except where noted] [Unaudited] 1. Basis of Presentation The unaudited consolidated financial statements of Nordion Inc. (Nordion or the Company) have been prepared in United States (U.S.) dollars, the Company’s reporting currency, and in accordance with U.S. generally accepted accounting principles (GAAP) and follow the same accounting policies and methods of application disclosed in the Company’s audited annual consolidated financial statements for the year ended October 31, 2011, except as disclosed in Note 2. The preparation of the consolidated financial statements in conformity with U.S. GAAP requires management to make use of estimates and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities, and the reported amounts of revenues and expenses. Actual results may differ from those estimates. In management’s opinion, the unaudited consolidated financial statements contain all normal recurring adjustments necessary for a fair presentation of the interim results reported. The year-end consolidated balance sheet data was derived from audited financial statements, but do not include all of the annual disclosures required by U.S. GAAP. These consolidated financial statements should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended October 31, 2011. 2. Changes in Significant Accounting Policies and Recent Accounting Pronouncements (a)Significant accounting policies On November 1, 2011, the Company adopted ASU No. 2010-13, “Stock Compensation (Topic 718), Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades” (ASU 2010-13), which clarifies that a share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades must not be considered to contain a market, performance or service condition. An entity should not classify such an award as a liability if it otherwise qualifies for classification in equity. The adoption of ASU 2010-13 did not have a significant impact on the Company’s consolidated financial statements. On November 1, 2011, the Company adopted ASU No. 2010-06, “Fair Value Measurements and Disclosures (Topic820), Improving Disclosures about Fair Value Measurements” (ASU 2010-06), which provides amendments that clarify existing disclosures and requires new disclosures related to fair value measurements. In particular, ASU 2010-06 requires more disaggregated information on each class of assets and liabilities and further disclosures on transfers between levels 1 and 2 and activity in level 3 fair value measurements. The adoption of ASU 2010-06 did not have a significant impact on the Company's consolidated financial statements. On November 1, 2011, the Company adopted ASU No. 2010-28, “When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts (a consensus of the FASB Emerging Issues Task Force)” (ASU 2010-28). ASU 2010-28 addresses how companies should test for goodwill impairment when the book value of a reporting entity is zero or negative.For reporting units with zero or negative carrying amounts, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. The adoption of ASU 2010-28 did not have a significant impact on the Company's consolidated financial statements. On February 1, 2012, the Company adopted ASU 2011-04, “Fair Value Measurement and Disclosures (Topic 820),Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRS,” which amends Topic 820, “Fair Value Measurements and Disclosures,” to converge the fair value measurement guidance in U.S. GAAP and International Financial Reporting Standards. ASU 2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles in Topic 820 and requires additional fair value disclosures. The adoption of ASU 2011-04 did not have a significant impact on the Company’s consolidated financial statements. (b) Recent accounting pronouncements In December 2011, the FASB issued ASU No. 2011-11, “Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities” which enhances current disclosures about financial instruments and derivative instruments that are either offset on the statement of financial position or subject to an enforceable master netting arrangement or similar agreement, irrespective of whether they are offset on the statement of financial position. Entities are required to provide both net and gross information for these assets and liabilities in order to facilitate comparability between financial statements prepared on the basis of U.S. GAAP and financial statements prepared on the basis of IFRS. ASU 2011-11 is effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods and the Company plans to adopt ASU 2011-11 on November 1, 2013.ASU 2011-11 is not expected to have a significant impact on the Company’s consolidated financial statements. In December 2011, the FASB issued ASU No. 2011-12, “Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05” which indefinitely defers the requirement in ASU No. 2011-05 to present reclassification adjustments out of accumulated other comprehensive income by component in both the statement in which net income is presented and the statement in which other comprehensive income is presented. During the deferral period, the existing requirements in U.S. GAAP for the presentation of reclassification adjustments must continue to be followed. ASU 2011-12 is effective for annual reporting periods beginning on or after December 15, 2011 and interim periods within those annual periods and the Company plans to adopt ASU 2011-12 on November 1, 2012.ASU 2011-12 is not expected to have a significant impact on the Company’s consolidated financial statements. 3. Inventories July 31 October 31 Raw materials and supplies $ $ Work-in-process Finished goods Allowance for excess and obsolete inventory Inventories $ $ 4. Other Current Assets As of July 31, 2012, other current assets include embedded derivative and other derivative assets of $4.4 million (October 31, 2011 ― $11.8 million) (Note 11) as well as prepaid expenses and other of $3.7 million (October 31, 2011 ― $2.0 million). 5. Long-Term Investments July 31 October 31 Investment in Celerion(a) $ $ Investment in LCC Legacy Holdings (formerly Lumira Capital Corp.)(b) - - Long-term investments $ $ (a) Investment in Celerion, Inc. (Celerion) On March 5, 2010, as part of the consideration for the sale of MDS Pharma Services Early Stage (Early Stage), Nordion received approximately 15% of the total common stock of Celerion assuming the conversion of all the outstanding preferred stock and issuance and exercise of permitted stock options. The outstanding preferred stock of Celerion are voting, all owned by third parties, convertible into common stock on a 1:1 basis, subject to certain adjustments, and are subordinated to the Note (Note 6(c)). Nordion’s ability to transfer its Celerionequity and the Note is subject to the consent of Celerion, which is controlled by third-party investors who collectively hold a majority of the outstanding Celerion equity and have no restrictions on selling their interests. These third-party investors also have majority representation on the Board of Directors of Celerion. This investment in Celerion is recorded at cost and has a fair value of $1.4 million as of July 31, 2012. The fair value has been determined based on an estimate of the fair value of the business sold using proceeds on sale and a discounted future cash flow model using cost of equity of comparable companies adjusted for risk. Pursuant to applicable U.S. accounting rules, a business entity may be subject to consolidation if it is determined to be a variable interest entity (VIE) and if the reporting entity is the primary beneficiary. The Company has determined that Celerion is a VIE but Nordion is not the primary beneficiary and, therefore, consolidation is not required. The Company continues to assess any reconsideration events and monitor the status of its relationship with Celerion. The fair value of the Company’s investment in Celerion and the Note (Note 6(c)) is currently estimated to be $15.1 million in aggregate. The Company’s maximum exposure to loss is limited to the carrying value of the Note and its investment in Celerion. (b) Investment in LCC Legacy Holdings (LCC) (formerly Lumira Capital Corp.) Long-term investments include an investment in LCC, an investment fund management company, which has long-term investments in development-stage enterprises that have not yet earned significant revenues from their intended business activities or established their commercial viability. Nordion does not have any significant involvement in the day-to-day operations of LCC other than to obtain its share of earnings and losses. During the nine months ended July 31, 2012, the Company reported equity loss of $nil (2011 ― $0.1 million) from the investment in LCC. The Company’s exposure to losses is limited to its investment of $nil (October 31, 2011 ― $nil). 6. Other Long-Term Assets July 31 October 31 Restricted cash(a) $ $ Financial instrument pledged as security on long-term debt(b) Long-term note receivable(c) Pension assets Goodwill Other(d) Other long-term assets $ $ (a)Restricted cash As of July 31, 2012, restricted cash of $4.6 million (October 31, 2011 ― $5.8 million) is related to funds for insurance liabilities. (b)Financial instrument pledged as security on long-term debt The financial instrument pledged as security on long-term debt is classified as held to maturity and is not readily tradable as it defeases the long-term debt from the Government of Canada related to the construction of the MAPLE Facilities (Note 8). The effective annual interest rate is 7.02% and it is repayable semi-annually over 15 years commencing October 2, 2000. The carrying value as of July 31, 2012 is $44.1 million (October 31, 2011 ― $44.1 million), of which $4.0 million (October 31, 2011 ― $4.1 million) is included in notes receivable in the consolidated statements of financial position. As of July 31, 2012, the fair value is $50.6 million (October 31, 2011 ― $51.7 million), which has been determined usingadiscounted cash flow model, in which future cash flows arediscounted to present value using the current marketborrowing rate pertaining to the remaining life of the receivable. (c) Long-term note receivable Atomic Energy of Canada Limited (AECL) In fiscal 2006, as a result of a comprehensive mediation process that resulted in an exchange of assets between the Company and AECL related to the MAPLE Facilities, a long-term note receivable of $38.0 million after discounting, was received by the Company. This non-interest bearing note receivable is repayable monthly over four years commencing November 1, 2008. The long-term note receivable is net of an unamortized discount based on an imputed interest rate of 4.45%. The carrying value of the long-term note receivable as of July 31, 2012 is $2.3 million (October 31, 2011 ― $12.0 million), of which the entire $2.3 million (October 31, 2011 ― $12.0 million) is included in notes receivable in the consolidated statements of financial position. As of July 31, 2012, the fair value is $2.2 million (October 31, 2011 ― $13.3 million), which has been determined usingadiscounted cash flow model, in which future cash flows arediscounted to present value using the current marketborrowing rate pertaining to the remaining life of the receivable. All scheduled monthly payments due have been received. Celerion On March 5, 2010, as part of the consideration for the sale of Early Stage, the Company received a note receivable with a principal amount of $25.0 million issued by Celerion, which has a five-year term and bears interest at 4% per annum (the Note). Celerion can elect to add the interest to the principal amount of the Note. The Note is partially secured with a second-lien interest in certain real estate of Celerion. As part of the sale of Early Stage, the Company also signed a transition services agreement (TSA) that allowed Celerion to pay for the first three months of TSA services, to a maximum of $1.8 million, by increasing the principal amount of the Note. In the first quarter of fiscal 2012, Celerion offered to make an early payment to Nordion of $6.5 million in cash to reduce the unsecured portion of the Note principal amount by $12.5 million that would have otherwise been due in 2015, to facilitate a change in Celerion’s capital structure related to its strategic initiative. Effective January 2, 2012, the Company accepted the offer from Celerion and amended the Note reflecting a reduction in the principal amount of the Note by $12.5 million in the face value, or $8.9 million in the carrying value, for a $6.5 million cash payment received.As a result, the Company recorded a loss of $2.4 million in the first quarter of fiscal 2012 (Note 13). Other than restating the principal amount for the immediate cash payment, all other terms and conditions of the Note remained effectively the same. The Company identified this transaction as an impairment indicator and assessed whether an other-than-temporary impairment of the Note has occurred. As the transaction did not represent an adverse change in the cash flow of the remaining Note amount, the Company determined no other-than-temporary impairment of the Note occurred as of January 31, 2012. During the third quarter of fiscal 2012, the Company did not identify any impairment indicator for the Note. The carrying value of the Note, including interest and accretion as of July 31, 2012 is $13.7 million (October 31, 2011 – $20.7 million). The fair value of the Note as of July 31, 2012 is $13.7 million, which includes $5.3 million of accreted interest. The fair value has been determined based on discounted cash flows using market rates for secured debt and cost of equity of comparable companies adjusted for risk and any increase in principal amount related to the TSA and interest payments. The current face value of the Note including TSA services and interest is $16.6 million. The Note is being accreted up to its face value using an effective interest rate of 8% for secured cash flows and 28% for unsecured cash flows. (d) Other Includes the long-term portion of the TheraSphere® clinical trials’ prepayment, the deferred charges relating to the credit facility (Note 8) and other long-term receivables and assets. 7. Accrued Liabilities July 31 October 31 Employee-related accruals $ $ FDA provision(a) Captive insurance liability AECL revenue share and waste disposal Restructuring provision (Note 12) Other(b) Accrued liabilities $ $ (a)The FDA provision was established in fiscal 2007 to address certain U.S. Food and Drug Administration (FDA) issues related to the Company’s discontinued bioanalytical operations in its Montreal, Canada, facilities. Although the bioanalytical operations were part of MDS Pharma Services, Nordion has retained this potential liability following the sale of Early Stage. The Company may, where appropriate, reimburse clients who have incurred or will incur third party audit costs or study re-run costs to complete the work required by the FDA and other regulators. Management regularly updates its analysis of this critical estimate based on all currently available information. Based on this analysis, the Company recorded payments of $nil (2011 - $0.2 million) for the nine months ended July 31, 2012. As of July 31, 2012, management believes that the remaining provision of $8.3 million (October 31, 2011 ― $8.3 million) is sufficient to cover any agreements reached with clients for study audits, study re-runs, and other related costs. Included in this potential liability are amounts for two legal claims the Company has been served with related to repeat study costs (Note 21). (b)Other includes a $9.5 million settlement accrual recorded for the arbitration with Life Technologies Corporation (Life) as a result of the ruling that occurred in July 2011. Other also includes derivative liabilities, royalties and various miscellaneous payables. 8. Long-Term Debt July 31 October 31 Maturity Total long-term debt 2012 to 2015 $ $ Current portion of long-term debt Long-term debt $ $ As of July 31, 2012, debt includes a non-interest-bearing Canadian government loan with a carrying value of $44.1 million (October 31, 2011 ― $44.1 million) discounted at an effective interest rate of 7.02% and repayable at C$4.0 million (US$4.0 million) per year with the remaining balance due April 1, 2015.The fair value of this financial instrument is $50.5 million (October 31, 2011 ― $52.1 million), which has been determined usingadiscounted cash flow model, in which future cash flows arediscounted to present value using the current market borrowing rate pertaining to the remaining life of the related receivable. A long-term financial instrument has been pledged as full security for the repayment of this debt (Note 6(b)). Effective June 3, 2011, the Company entered into a $75.0 million secured senior revolving three year committed credit facility with the Toronto Dominion Bank (TD) and a select group of other financial institutions (the Lenders) for general corporate purposes. Under the credit facility, the Company is able to borrow Canadian and U.S. dollars by the way of Canadian dollar prime rate loans, U.S. dollar base rate loans, U.S. dollar LIBOR loans, the issuance of Canadian dollar banker’s acceptances and letters of credit in Canadian and U.S. dollars. The credit facility is for a three-year term payable in full on June 6, 2014; however, the term of the credit facility may be extended on mutual agreement of the Lenders for successive subsequent periods. As of July 31, 2012, no amounts were drawn and outstanding, except for $27.7 million (October 31, 2011 - $19.7 million) of the outstanding letters of credit issued under this credit facility. The Company’s credit facility is subject to customary positive, negative and financial covenants. Effective July 24, 2012, the Company received a waiver from the Lenders with respect to the arbitration award in favour of Life Technologies Corporation (Note 7(b)) and the incorporation of a Luxembourg-based subsidiary. The Company was in compliance of all covenants as of July 31, 2012. 9. Earnings (Loss) Per Share The following table illustrates the reconciliation of the denominator in the computations of the basic and diluted earnings (loss) per share: Three months ended July 31 Nine months ended July 31 (number of shares in thousands) Weighted average number of Common shares outstanding – basic Impact of stock options assumed exercised 1 1 Weighted average number of Common shares outstanding – diluted Basic and diluted earnings per share from continuing operations $ Basic and diluted loss per share from discontinued operations - - Basic and diluted earnings (loss) per share $ Share Capital As of July 31, 2012 the authorized share capital of the Company consists of unlimited Common shares. The Common shares are voting and are entitled to dividends if and when declared by the Company’s Board of Directors. Summary of share capital Common Shares (number of shares in thousands) Number Amount Balance as of October 31, 2011 $ Repurchased and cancelled Balance as of July 31, 2012 $ During the first quarter of fiscal 2012, the Company repurchased and cancelled 398,500 common shares for a total cost of $3.5 million under the 2011 normal course issuer bid (NCIB). The Company repurchased 5,258,632 shares cumulatively under the 2011 NCIB, which expired on January 25, 2012. On January 31, 2012, the Company announced a 2012 NCIB, which was authorized by the Toronto Stock Exchange (TSX) to purchase for cancellation up to 3,105,901 Common shares. During the third quarter of fiscal 2012, the Company repurchased 20,000 common shares for a total cost of $0.2 million under the 2012 NCIB. In December 2011, March 2012 and June 2012 the Company declared quarterly dividends at $0.10 per share, which were paid on January 3, April 5 and July 3, 2012 each in the amount of $6.2 million to the Company’s shareholders of record on December 23, 2011, March 21 and June 18, 2012, respectively. Financial Instruments and Financial Risk Derivative instruments The Company uses foreign currency forward exchange contracts to manage its foreign exchange risk.The Company enters into foreign exchange contracts to hedge anticipated U.S. dollar denominated sales that are expected to occur over its planning cycle, typically no more than 18 months into the future.If the derivative is designated as a cash flow hedge, the effective portions of the hedge gain or loss is initially reported as a component of accumulated other comprehensive income and subsequently reclassified into revenues when the hedged exposure affects earnings.Any ineffective portions of related gain or loss is recorded in earnings immediately.The Company also uses short-term foreign currency forward exchange contracts to hedge the revaluations of the foreign currency balances which have not been designated as hedges.Derivatives not designated as hedges are recorded at fair value on the consolidated statement of financial position, with any changes in the mark to market being recorded in the consolidated statement of operations. The Company has identified embedded derivatives in certain of its supply contracts as a result of the currency of the contract being different from the functional currency of the parties involved.Changes in the fair value of the embedded derivatives are recognized in the consolidated statements of operations. The following table provides the fair value of all Company derivative instruments: July 31 October 31 Fair Value Fair Value Assets Embedded derivatives(a) $ $ Foreign currency forward contracts under cash flow hedges(b) $ $ 88 Foreign currency forward contracts not under hedging relationships(c) $ - $ Liabilities Embedded derivatives(a) $ $ Foreign currency forward contracts under cash flow hedges(b) $ 54 $ 57 Foreign currency forward contracts not under hedging relationships(c) $ - $ (a) As of July 31, 2012 and October 31, 2011, total notional amounts for the Company’s certain supply contracts identified for embedded derivatives were approximately over $170 million and $300 million, respectively. (b) As of July 31, 2012 and October 31, 2011, total notional amounts for the Company’s foreign currency forward contracts under cash flow hedges were approximately $37 million and $36 million, respectively. (c) As of July 31, 2012 and October 31, 2011, total notional amounts for the Company’s foreign currency forward contracts not under hedging relationships were approximately $nil and $13 million, respectively. The following table summarizes the activities of the Company’s derivative instruments: Three months ended July 31 Nine months ended July 31 Realized (gain) loss on foreign currency forward contracts under cash flow hedges $ $ - $ $ - Unrealized (loss) gain on foreign currency forward contracts under cash flow hedges $ $ - $ $ - Realized (gain) loss on foreign currency forward contracts not under cash flow hedges $ $ - $ $ - Unrealized gain (loss) on foreign currency forward contracts not under cash flow hedges $ $ - $ $ - Unrealized (loss) gain on embedded derivatives recorded in change in fair value of embedded derivatives $ Credit risk Certain of the Company’s financial assets, including cash and cash equivalents, are exposed to credit risk. The Company may, from time to time, invest in debt obligations and commercial paper of governments and corporations. Such investments are limited to those issuers carrying an investment-grade credit rating.In addition, the Company limits the amount that is invested in issues of any one government or corporation. The Company is also exposed, in its normal course of business, to credit risk from its customers. As of July 31, 2012, accounts receivable is net of an allowance for uncollectible accounts of $0.2 million (October 31, 2011 ― $0.2 million). Credit risk on financial instruments arises from the potential for counterparties to default on their contractual obligations to the Company. The Company is exposed to credit risk in the event of non-performance, but does not anticipate non-performance by any of the counterparties to its financial instruments. The Company limits its credit risk by dealing with counterparties that are considered to be of high credit quality. In the event of non-performance by counterparty, the carrying value of the Company’s financial instruments represents the maximum amount of loss that would be incurred. Valuation methods and assumptions for fair value measurements Cash and cash equivalents, accounts receivable, notes receivable, income taxes recoverable, accounts payable, accrued liabilities, and income taxes payable have short periods to maturity and the carrying values contained in the consolidated statements of financial position approximate their estimated fair value. Fair value hierarchy The fair value of the Company’s financial instruments is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value of financial instruments is determined by reference to quoted market prices for the same financial instrument in an active market (Level 1). If Level 1 fair values are not available, the Company uses quoted prices for identical or similar instruments in markets which are non-active, inputs other than quoted prices that are observable and derived from or corroborated by observable market data such as quoted prices, interest rates, and yield curves (Level 2), or valuation techniques in which one or more significant inputs are unobservable (Level 3). The following table discloses the Company’s financial assets and liabilities measured at fair value on a recurring basis: As of July 31, 2012 Description Level 1 Level 2 Level 3 Total Cash equivalents $ $ - $ - $ Derivative assets (Note 4) $ - $ $ $ Derivative liabilities (Note 7(b)) $ - $ $ - $ As of October 31, 2011 Description Level 1 Level 2 Level 3 Total Cash equivalents $ $ - $ - $ Derivative assets (Note 4) $ - $ $ $ Derivative liabilities (Note 7(b)) $ - $ $ - $ The following table presents the changes in the Level 3 fair value category: Three months ended July 31, 2012 Description As of April 30 Net Realized/ Unrealized Gains (Losses) included in Purchases, Sales, Issuance and (Settlements), net Transfers in and/or out of Level 3 As of July 31 Earnings Other Derivative assets (Note 4) $ $ - $ $ - $ - $ Three months ended July 31, 2011 Description As of April 30 Net Realized/ Unrealized Gains (Losses) included in Purchases, Sales, Issuance and (Settlements), net Transfers in and/or out of Level 3 As of July 31 Earnings Other Derivative assets (Note 4) $ $ - $ $ - $ - $ Nine months ended July 31, 2012 Description As of October 31 2011 Net Realized/ Unrealized Gains (Losses) included in Purchases, Sales, Issuance and (Settlements), net Transfers in and/or out of Level 3 As of July 31 Earnings Other Derivative assets (Note 4) $ $ - $ $ - $ - $ Nine months ended July 31, 2011 Description As of October 31 2010 Net Realized/ Unrealized Gains (Losses) included in Purchases, Sales, Issuance and (Settlements), net Transfers in and/or out of Level 3 As of July 31 Earnings Other Derivative assets (Note 4) $ $ - $ $ - $ - $ Restructuring (Recovery) Charges During the first quarter of fiscal 2012, the Company signed a lease termination agreement and paid a $2.5 million (C$2.5 million) early termination penalty for approximately 70% of its former Toronto office space. As a result, during the nine months ended July 31, 2012 the Company recorded a $0.7 million net recovery in the first quarter of fiscal 2012. As of July 31, 2012, the restructuring provision of $1.4 million (October 31, 2011 ― $7.6 million) is included in accrued liabilities (Note 7) and other long-term liabilities in the consolidated statements of financial position. The majority of the remaining restructuring provisions relate to future rental payments related to the Company’s remaining Toronto office space, which may extend over 2 years. The table below provides an analysis of the Company’s restructuring activities related to its continuing operations until July 31, 2012. Expenses Cumulative Activities Balance as of July 31 Total Cash Non-Cash Workforce reductions $ 36 $ Contract cancellation (recovery) charges Other - - - Restructuring (recovery) charges $ Other Expenses, Net Three months ended July 31 Nine months ended July 31 Research and development $ Gain on sale of investment - - - Foreign exchange (gain) loss Other(a) Other expenses, net $ (a) Included in Other is a loss on the Celerion note receivable of $2.4 million for the nine months ended July 31, 2012 (Note 6(c)). Income Taxes The annual effective tax rate is based upon the facts and circumstances known at each interim period. On a quarterly basis, the estimated annual effective tax rate is revised as appropriate based upon changed facts and circumstances, if any, as compared to those forecasted at the beginning of the fiscal year and each interim period thereafter. For the three and nine months ended July 31, 2012, the Company recognized tax expense of $0.7 million (2011 – $4.0 million) and $0.8 million (2011 - $16.4 million) on pre-tax income from continuing operations of $13.0 million (2011 – $8.7 million) and $15.4 million (2011 - $53.4 million), respectively, which represents an effective tax rate of 5.2% (2011 – 46.0%) and 5.0% (2011 – 30.7%). The tax expense and related effective tax rate on continuing operations was determined by applying an estimated annual effective tax rate of 24.8% to pre-tax income and then recognizing various discrete tax items. Discrete tax items primarily include adjustments for the differential between the current and deferred tax rate of 0.3% on the change in fair value of embedded derivatives offset by adjustments to the reserves for uncertain tax positions and other adjustments. 15.Supplementary Cash Flow Information Items not affecting cash flows comprise the following: Three months ended July 31 Nine months ended July 31 Depreciation and amortization $ Stock option compensation Loss on Celerion note receivable - - - Deferred income taxes Equity loss, including cash distribution of $nil (2011 - $nil) and $nil (2011 - $951), respectively - - - Change in fair value of embedded derivatives Foreign currency transactional loss Other including foreign currency translation adjustments $ Changes in operating assets and liabilities comprise the following: Three months ended July 31 Nine months ended July 31 Accounts receivable $ Inventories Other current assets and long term assets Accounts payable and accrued liabilities Income taxes Deferred income and other long-term obligations $ Stock-Based Compensation Stock option plan Stock-based compensation expense related to the Company’s stock option plan for the three and nine months ended July 31, 2012 is $0.4 million (2011 - $0.3 million) and $1.2 million (2011 ― $0.8 million), respectively, which is included in selling, general and administration expenses in “Income from continuing operations”. During the three and nine months ended July 31, 2012, the Company granted 42,800 (2011 – 764,300 and 808,700, respectively) C$ stock options at a weighted average exercise price of $9.52 (2011 - C$10.32). All options granted in fiscal 2012 have a seven year term and become exercisable ratably (a graded-vesting schedule) over a three-year period. The fair value of C$1.28 per share for the stock options granted during the nine months ended July 31, 2012 was determined using Black-Scholes model based on the following assumptions: Risk-free interest rate % Expected dividend yield % Expected volatility Expected time to exercise (years) Deferred share units (DSU) During the three and nine months ended July 31, 2012, the Company granted 20,995 (2011 – 14,208) and 105,139 (2011 – 166,373) DSU, respectively. DSU vest immediately or 100% after three years from the grant date. Vesting is time based and not dependent on a performance measure. Vested DSU are payable upon termination of employment and will be settled in cash or share units equal to the number of vested units multiplied by the five-day average closing TSX share price up to and including the termination date. DSU granted are accompanied by dividend equivalents rights that will be payable in cash upon settlement of the DSU. During the nine months ended July 31, 2012, the Company recorded 15,449 (2011 – 6,737) DSU per dividend equivalent. The Company records compensation expense and the corresponding liability each period based on vested units and changes in the market price of Common shares. The DSU expense for the three and nine months July 31, 2012 is $0.8 million (2011 - $0.2 million) and $1.6 million (2011 ― $1.0 million), respectively, which is included in selling, general and administration expenses in “Income from continuing operations”. Restricted share units (RSU) During the three and nine months ended July 31, 2012, the Company granted 12,058 (2011 – nil) and 196,530 (2011 – nil) RSU, respectively, which vest 100% after three years from the grant date. Vesting is time based and not dependent on a performance measure. Vested RSU are settled in cash equal to the number of vested units multiplied by the five-day average closing TSX share price up to and including the vesting date. RSU granted are accompanied by dividend equivalents rights that will be payable in cash upon settlement of the RSU. During the nine months ended July 31, 2012, the Company recorded 3,939 (2011 – nil) RSU per dividend equivalent. The Company records compensation expense and the corresponding liability over the vesting period of the RSU adjusted for any fair value changes at each reporting date. The RSU expense for the three and nine months July 31, 2012 is $0.1 million (2011 - $nil) and $0.3 million (2011 ― $nil), respectively, which is included in selling, general and administration expenses in “Income from continuing operations”. Performance share units (PSU) During the three and nine months ended July 31, 2012, the Company granted nil (2011 – nil) and 122,828 (2011 – nil) PSU, respectively, which vest 6 months after the achievement of certain performance goals and other criteria over the vesting period by October 31, 2013. Vested PSU are settled in cash equal to the number of vested units multiplied by the five-day average closing TSX share price up to and including the vesting date. PSU granted are accompanied by dividend equivalents rights that will be payable in cash upon settlement of the PSU. The Company has not recorded any compensation expense and liability relating to PSU as of July 31, 2012. Other mid-term incentive plan (MTIP) The MTIP income related to the fully vested DSU granted under the Company’s original 2006 Plan (2006 MTIP) for the three and nine months ended July 31, 2012 is $nil (2011 - $nil and $(0.1) million, respectively), which is included in selling, general and administration expenses in “Income from continuing operations”. The 2006 MTIP is accompanied by dividend equivalents rights that will be payable in cash upon settlement of the plan. During the nine months ended July 31, 2012, the Company recorded 972 (2011 – 996) MTIP units per dividend equivalent. Accumulated Other Comprehensive Income July 31 October 31 Accumulated other comprehensive income, net of income taxes, beginning of period $ $ Foreign currency translation (loss) gain Repurchase and cancellation of Common shares Unrealized gain on derivatives designated as cash flow hedges, net of tax of $(54) and $(14), respectively 41 Reclassification of realized gain on derivatives designated as cash flow hedge, net of tax of $7 - Reclassification of realized foreign currency translation gain on divestitures - Unrealized gain on available-for-sale assets, net of tax of $nil and $(82), respectively - 1 Reclassification of realized gain on available-for-sale assets, net of tax of $nil and $180, respectively - Pension liability adjustments, net of tax of $nil and $1,544, respectively - Accumulated other comprehensive income, net of income taxes, end of period $ $ Employee Benefits The Company sponsors various post-employment benefit plans including defined benefit and contribution pension plans, retirement compensation arrangements, and plans that provide extended health care coverage to retired employees. Defined benefit pension plans All plans are funded and the Company uses an October 31st measurement date for its plans. The components of net periodic pension cost (income) for these plans are as follows: Three months ended July 31 Nine months ended July 31 Service cost $ Interest cost Expected return on plan assets Recognized actuarial loss 33 65 96 Net periodic benefit cost (income) $ 81 $ $ $ The most recent actuarial valuation for the Nordion pension plan for funding purposes was as of January 1, 2012. Based on this actuarial valuation, the Company expects funding requirements of approximately $14 million, including approximately $3 million of current service cost contributions, in each of the next five years to fund the regulatory solvency deficit. This is primarily a result of a decline in real interest rates although asset values have increased. The actual funding requirements over the five-year period will be dependent on subsequent annual actuarial valuations. These amounts are estimates, which may change with actual investment performance, changes in interest rates, any pertinent changes in government regulations, and any voluntary contributions. Other benefit plans Other benefit plans include a supplemental retirement arrangement, a retirement/termination allowance and post-retirement benefit plans, which include contributory health and dental care benefits and contributory life insurance coverage. All non-pension post-employment benefit plans are unfunded. The cost of other post-employment benefit plans is $0.2 million (2011 - $0.2 million) and $0.5 million (2011 - $0.6 million) for the three and nine months ended July 31, 2012, respectively. Segmented Information Nordion operates as a global life sciences company with three business segments: Targeted Therapies, Sterilization Technologies and Medical Isotopes. These segments are organized predominantly around the products and services provided to customers identified for the businesses. The accounting policies of the segments are the same as those described in the summary of significant accounting policies. There are no significant inter-segment transactions. Segmented earnings are computed by accumulating the segment’s operating income, interest costs, other expenses and foreign exchange translations. The corporate segment results include the incremental cost of corporate overhead in excess of the amount allocated to the other operating segments, as well as certain other costs and income items that do not pertain to a business segment. Management does not track or allocate assets on a business segment basis.Accordingly, assets and additions to assets are not disclosed on a business segment basis in the following financial information.Related expenses, such as depreciation, are allocated to each segment and reported appropriately herein. The information presented below is for continuing operations. Three months ended July 31, 2012 Targeted Therapies Sterilization Technologies Medical Isotopes Corporate and Other Total Revenues $ - $ Direct cost of revenues - Selling, general and administration(a) Other expense (income), net 80 Segment earnings (loss) $ Depreciation and amortization - Restructuring recovery, net AECL arbitration and legal costs Internal investigation costs (Note 20) Change in fair value of embedded derivatives Operating income from continuing operations $ (a) excludes AECL arbitration and legal costs of $1.0 million and internal investigation costs of $1.4 million Three months ended July 31, 2011 Targeted Therapies Sterilization Technologies Medical Isotopes Corporate and Other Total Revenues $ - $ Direct cost of revenues - Selling, general and administration(a) Other expense, net 8 Segment earnings (loss) $ Depreciation and amortization - Restructuring charges, net 41 AECL arbitration and legal costs Change in fair value of embedded derivatives Operating income from continuing operations $ (a) excludes AECL arbitration and legal costs of $3.1 million Nine months ended July 31, 2012 Targeted Therapies Sterilization Technologies Medical Isotopes Corporate and Other Total Revenues $ - $ Direct cost of revenues - Selling, general and administration(a) Other expense (income), net(b) 20 Segment earnings (loss) $ Depreciation and amortization - Restructuring recovery, net AECL arbitration and legal costs Loss on Celerion note receivable Internal investigation costs (Note 20) Change in fair value of embedded derivatives Operating income from continuing operations $ (a) excludes AECL arbitration and legal costs of $4.8 million and internal investigation costs of $1.4 million (b) excludes loss on Celerion note receivable of $2.4 million Nine months ended July 31, 2011 Targeted Therapies Sterilization Technologies Medical Isotopes Corporate and Other Total Revenues $ - $ Direct cost of revenues - Selling, general and administration(a) Other expense, net(b) Segment earnings (loss) $ Depreciation and amortization 38 Gain on sale of investment Restructuring charges, net AECL arbitration and legal costs Change in fair value of embedded derivatives Operating income from continuing operations $ (a) excludes AECL arbitration and legal costs of $9.7 million (b) excludes gain on sale of investment of $1.7 million Commitments and Contingencies Retained liabilities related to Early Stage Subsequent to the sale of Early Stage, Nordion has retained litigation claims and other costs associated with the U.S. FDA’s review of the Company’s bioanalytical operations (Note 7(a)) and certain other contingent liabilities in Montreal, Canada. Nordion has also retained certain liabilities related to pre-closing matters, a defined benefit pension plan for certain U.S. employees, and lease obligations for two office locations in King of Prussia, Pennsylvania and Bothell, Washington. The cost of future lease payments offset by expected sublease revenue, where applicable, is estimated at approximately $1.0 million which is included in accrued liabilities (Note 7). Internal investigation Through Nordion’s own internal review as part of its compliance program, the Company has discovered potential compliance irregularities. As a result, the Company commenced an internal inquiry and investigation of a foreign supplier and other third parties, related to potential improper payments and other related financial irregularities in connection with the supply of materials and services, focusing on compliance with the Canadian Corruption of Foreign Public Officials Act (CFPOA) and the U.S. Foreign Corrupt Practices Act (FCPA). This investigation is being conducted by outside legal counsel and external forensic and accounting firms that are experienced in such compliance. These external advisors are reporting regularly to a special Committee of the Board constituted to deal with this matter. The Company voluntarily contacted the relevant regulatory and enforcement authorities to disclose the existence of this inquiry and investigation and certain details of this matter, and continues to provide reports to them as the investigation progresses. The Company are continuing with its investigation into this matter and its cooperation with regulatory and enforcement authorities. As a result of the investigation to date, the Company has ceased to make payments to and terminated its contractual arrangements with the affected foreign supplier. These actions were reflected in, among other things, a reduction in the notional amount of commitments included in the calculation of embedded derivative expense in Q3 2012. The Company is currently unable to determine as to whether there will be any potential regulatory and/or enforcement action resulting from these matters or, if any such action is taken, whether it will have a material adverse effect on our business, financial position, profitability or liquidity.If regulatory or enforcement authorities determine to take action against the Company, Nordion may be, among other things, subject to fines and/or penalties which may be material. Litigation MAPLE The Company is involved in an arbitration related to the MAPLE Facilities and an associated lawsuit with AECL and the Government of Canada. AECL and the Government of Canada unilaterally announced in fiscal 2008 their intention to discontinue the development work on the MAPLE Facilities. At the same time, AECL and the Government of Canada also publicly announced that they would continue to supply medical isotopes from the current NRU reactor, and would pursue a license extension of the NRU reactor operations past the expiry date, at the time, of October 31, 2011. On July 8, 2008, Nordion served AECL with a notice of arbitration proceedings seeking an order to compel AECL to fulfill its contractual obligations under an agreement entered into with AECL in February 2006 (the 2006 Agreement) to complete the MAPLE Facilities and, in the alternative and in addition to such order, seeking significant monetary damages.In the lawsuit, Nordion is claiming $1.6 billion (C$1.6 billion) in damages from AECL and the Government of Canada. Nordion’s emphasis has been on arbitration proceedings, which continue broadly along the planned schedule. The final arbitration hearings were completed in May 2012. The Company anticipates providing information concerning the Tribunal’s decision on September 10, 2012. Under the arbitration provisions, the parties have limited appeal rights as to certain matters of law. In addition to the legal proceedings initiated by Nordion against AECL and the Government of Canada, the Company is currently exploring supply alternatives to mitigate the lack of supply from AECL, for both the long-term supply of reactor-based medical isotopes and isotopes produced by other modalities. Bioequivalence studies During fiscal 2009, the Company was served with a Complaint related to repeat study and mitigation costs of $10 million and lost profits of $70 million. This action relates to certain bioequivalence studies carried out by the Company’s former MDS Pharma Services business unit at the Montreal, Canada facility from January 1, 2000, to December 31, 2004. The Company maintains reserves in respect of repeat study costs as well as errors and omissions insurance. Nordion has assessed this claim and has accrued amounts related to the direct costs associated with the repeat study costs in the FDA provision (Note 7(a)). No specific provision has been recorded related to the claim for lost profit, other than insurance deductible liabilities included in accrued liabilities. The Company has filed an Answer and intends to vigorously defend this action. During fiscal 2009, the Company was served with a Statement of Claim related to repeat study and mitigation costs of $5.0 million (C$5 million) and loss of profit of $29.9 million (C$30 million). This action relates to certain bioequivalence studies carried out by the Company’s former MDS Pharma Services business unit at the Montreal, Canada facility from January 1, 2000, to December 31, 2004. The Company maintains reserves in respect of repeat study costs as well as errors and omissions insurance. Nordion has assessed this claim and has accrued amounts related to the direct costs associated with the repeat study costs in the FDA provision (Note 7(a)). No specific provision has been recorded related to the claim for lost profit, other than insurance deductible liabilities included in accrued liabilities. The Company has filed a Statement of Defence and intends to vigorously defend this action. BioAxone BioSciences During Q3 2012, the Company was served with a Complaint filed in Florida relating to our former Pharma Services business. The Complaint, by BioAxone BioSciences Inc., named Nordion (US) Inc. as well as another co-defendant, and alleges that MDS Pharma Services acted negligently in the preparation and qualification of a Bacterial Master Cell Bank relating to the development of a biologic drug, and claims that Plaintiff has incurred costs to take corrective actions to the cell bank and to the development of its drug as a result of associated delays in development, progress through clinical trials and the FDA approvals process, in an amount greater than $90 million. Nordion has not made a specific provision related to this Complaint. The Company is currently assessing the merits of the Complaint and intends to vigorously defend this claim. In addition, the Company has notified their insurance provider of this Complaint. Comparative Figures Certain figures for the prior period have been reclassified to conform to the current period’s consolidated financial statements presentation. Nordion Inc. Interim Report July 31, 2012
